Honorable Hugh C. Yantls, Jr.     Opinion No. M-822
Executive Director
Texas Water Quality Board         Re: 'The State of Texas
1.108tivaca Street                     Water Pollution Control
Austin, Texas 78701                    Compact
Dear Mr. Yantis:
     We quote your recent opinion request:
     "Section 8 of the Federal Water Pollution Control Act,
33 U.S.C. 1158, establishes a program whereby the federal
government may "make grants to any State municipality or
Intermunicipal or Interstate agency for the construct&
of necessary treatment works to prevent the discharge of
untreated or Inadequately treated sewage or other waste
into any waters and for the purpose of reports, plans, and
specifications In connection therewith.
        "The basic federal grant which may be made may not ex-
ceed 30% of the estimated reasonable cost of the project.
However. under clause (7) of Section 8(b) of the Act the
federal'grant may be Increased to a maximum of 50% OI!the
eBtimated    reasonable cost of a project If the state in which
the project Is to be constructed agrees to pay not less than
25% of the estimated reaeonable costs of all projects for
which federal grants are to be made.
     "Section 8(f) of the Act authorizes the federal grant
to be further Increased by an additional 10s of the grant
for any project which has been certified by the state or
other BpeCified agency of the state as being Qn conformity
with the comprehensive plan developed or in process of
development for a metropolitan area in which the federal
construction assistance Is to be UBed.
     "The United States Congress has authorized and appro-
priated substantially Increased amounts of funds for the
construction assistance program established under Section
8 of the Federal Water Pollution Control Act. These addi-
tional funds are avaflable to increase the federal partlci-

                              -3981-
Honorable Hugh C. Yantls, Jr., page 2,   (M-822)


patlon In projects In those states which provide for the
25% state participation specified in clause (7) of Section
8(b) of the Act. If the State of Texas within the next
few weeks can establish a state construction assistance
program acceptable to the federal government, there would
be an additional amount of approximately $g,OOO,OOO avall-
able to Increase to'the 50% or 55% grant level the federal
participation In the cost of treatment works projects awarded
grants from funds appropriated for the 1970 federal fiscal
year and approximately $31 000,000 for projects awarded
grants from funds appropriated for the 1971 federal fiscal
year. It would be expected that projects to be awarded
grants from funds appropriated for the.1972 and subsequent
federal fiscal years would be eligible to receive these
higher levels of federal assistance so long as Congress
continues to appropriate the necessary funds and the state
continues Its required level of participation.
     "If an acceptable interim state construction assistance
program cannot be established within the next few weeks,
the approximately $40,000,000 In 1970 and 1971 federal funds
which would otherwise be available to Increase the grants
to projects in this state will lapse and will be reallocated
to other states.
     "At the present time there Is no legislation authorlz-
lng the Texas Water Quality Board to establish a construction
assistance program which would enable this state to qualify
for the increased federal assistance, although a proposed
constitutional amendment to authorize the eBtabIlShment of
such a program will be submitted to the voters of the state
on May 18, 1971, and enabling legislation has been introduced
In the current session of the Legislature. During the Interim,
until such time as a state conStruCtiOn assistance program
administered by the Texas Water Quality Board can be established,
several river authorities and municipal water districts In the
State have entered into a Water Pollution Control Compact to
serve as the State Agency to rovlde the state financial assls-
tance required under Section 8 (b) of the Federal Water Pollu-
tion Control Act. A copy of the compact is attached, along
with a copy of an order passed by this agency approvlng and
confirming the compact.
     "With respect to the facts outlined above, we respect-
fully request your opinion on the following questlons:

     1.   Is each of the signatories to the compact an
          agency of the State of Texas?
                              -3982-
Honorable Hugh C. Yantis, Jr., page 3   (M-822)


     2.   Are the signatories to the compact authorized
          by law to pay, pursuant to the compact, for
          and on behalf~of the State of Texas
                                           .-I not less_
          than 25% of the estimated reasonaDle costs of
          all projects in this state for which federal
          grants are to be made pursuant to clause (7)
          of Section 8(b) of the Federal Water Pollution
          Control Act?' '

     3. Are the signatories to the compact authorized
          to issue bonds to make the payments for all
          projects in accordance with the provisions of
          the compact?"
     Your principal concern appears to be whether the State
of Texas will be able to qualify, at least on an interim
basis, for Increased federal grants for projects awarded
federal grants from funds appropriated for the 1970 and 1971
federal fiscal years. After substantial research we have
concluded that the State will be able to so qualify and It
Is our opinion that each of the questions propounded should
be~answered In the affirmative.
      The signatories to the compact are as follows: North
Texas Municipal Water District, San Antonio River Authority,
Gulf Coast Waste Disposal Authority Sablne River Authority
of TeXaB   Colorado River Municipal kater District Red River
Authorit; of Texas, Brazos River Authority, Guadalupe-Blanc0
River Authority, and Upper Guadalupe River Authority.
     You have submitted to UB a copy of a document entitled,
"The State of Texas Water Pollution Control Compact", dated
March 26, 1971, with the signatories to said Compact collec-
tively being designated as "The Agency" under said Compact.
Also you have submitted to us a copy of Hoard Order No. 71-
0326-10, passed by your Hoard, approving and conflrming said
Compact, and requesting the Attorney ffenerallsopinion con-
cerning the authority of The Agency to pay, and agree to pay,
for and on behalf of the State of Texas, pursuant to the
aforesaid Compact, not less than 2,5$of the estimated costs
of all water pollution control projects in this State for
which Federal rants are to be made pursuant to clause (7)
of subsection b) of Section 1158 of Title 33 of the United
States Code, as amended.
     We are of the opinion that each of the signatories to
said Compact Is an officially designated and lawfully constl-

                              -3983-
-




    Honorable Hugh C. Yantls, Jr., page 4   (M-822)


    tuted agency of the State of Texas, Lower Colorado River
    Authority v. McGraw, 125 Tex. 268, 83 S w 2d 629 (1935);
    Lower Colorado River Authority v. Chemldai Bank & Trust
    i:   18 s     d 461 (Tex. Clv. App. 1945, aff. 144 Tex.
    $6: 19: S:!::d 48).

         These agencies are created by law pursuant to Article
    XVI, Section 59, Constitution of Texas; collectively these
    signatories, for the purposes being herein considered,
    constitute an agency of the State of Texas authorized by
    law to pay, and who agree to pay, for and on behalf of the
    State of Texas, not less than 25s of the estimated reason-
    able costs of all projects In the state for which federal
    grants are to be made pursuant to clause 7 of Section 8(b)
    of the Federal Water Pollution Control Act.
         This office has previously held that a county and a
    city had the Implied authority to contract and jointly
    sponsor various activities required by the Office of Eco-
    nomic Opportunity of a community action agency where each
    political subdivision exercised severally only those powers
    each OBBeBSed Individually. Attorney General Opinion M-689
    (19707. The same holding would be applicable to such agencies
    of the state as river authorities and municipal water districts.
    60 Tex. Jur.2d 747, Waters, Sets. 381 & 382.
         We are further of the opinion that said Compact Is valid
    and binding upon the signatories thereto In accordance with
    Its terms, and that said signatories are authorized by Art-
    icle 762lg, Section 10, Vernon's Civil Sta.tutes,to Issue
    bonds to make the payments for all such projects In accord-
    ance with the provisions of said Compact.
                           SUMMARY
             The signatories to the State of Texas Water
         Pollution Control Compact (certain river authorities
         and municipal water districts) are officially deslg-
         nated and lawfully constituted governmental agencies
         of the state pursuant to Article XVI, Section 59,
         Constitution of TexaB. For the purposes herein con-
         sidered, they may collectively act as such an agency
         authorized by law to pay, and agree to pay for and
         on behalf of the State of Texas not less &han 25%
         of the eBtimated reasonable co&s of all projects
         In the state for which federal grants are to be made
         pursuant to clause 7 of Section 8(b) of the Federal

                                 -3984-
.




    Honorable Hugh C. Yantls, Jr., page 5         (M-822)


         Water Pollution Control Act. The signatories
         may issue bonds under Section 10 of Article
         76216, Vernon's Civil Statutes, to make the
         payments for all projects In accordance with
         the provisions of the Compact.

                                     Very truly yours,
                                     CRAWFORD C,MARTIN
                                     Attorney General of Texas


                                     B
                                         FirBi?   Assistant
    Prepared by Joseph H, Sharpley
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Roger Tyler
    A. J. Ctallerano
    2. T. ForteBCUe III
    J. C. hViB
    MEADE F. (IRIFFIN
    Staff Legal Asslatant
    ALFREDWALKER
    Executive Assistant




                                -3985-